Name: Commission Regulation (EEC) No 2935/87 of 30 September 1987 fixing for the 1987/88 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation payable after processing
 Type: Regulation
 Subject Matter: civil law;  prices;  industrial structures and policy
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278/49 COMMISSION REGULATION (EEC) No 2935/87 of 30 September 1987 fixing for the 1987/88 marketing year the minimum purchase price for oranges delivered for industrial processing and the financial compensation payable after processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 987/84 (2), and in particular Articles 2 (3) and 3 (2) thereof, of those varieties, plus 10% of the average basic price over the same period ; Whereas, under Article 3 of Regulation (EEC) No 2601 /69 , the financial compensation must be so fixed that the difference between the minimum price and the finan ­ cial compensation does not vary, in relation to that for the previous marketing year, by an amount greater that the amount resulting from the increase in the minimum price ; whereas the increase in the said difference must be not less than 50 % of the increase in the minimum price ; Whereas Articles 119 (2) and 305 (2) of the Act of Acces ­ sion provide that, from the first move towards alignment, the minimum prices applicable, as the case may be, in Spain and Portugal are to be aligned on the common minimum price in accordance with the mechanism provided for in Articles 70 and 238 of the said Act and the financial compensation applicable in Spain and Portugal respectively at each move towards alignment is to be that of : the Community as constituted at 31 December 1985 less the difference between on the one hand the common minimum price and on the other the minimum prices applicable, as the case may be, in Spain and Portugal ; Whereas,- under Article 2 of Regulation .(EEC) No 2601 /69 , the minimum price which processors must, under the terms of the contracts , pay to producers is to be calculated on the basis of the purchase price, plus 10 % of the basic price , of the varieties which, by reason of their characteristics, are usually sent for processing ; Whereas experience has shown that, besides oranges of the Biondo commune variety, the products concerned are Class III blood oranges ; whereas the minimum price should consequently be fixed on the basis of the average purchase price for the marketing year in progress, valid under Council Regulation (EEC) No 1927/87 (3), and Commission Regulation (EEC) No 3587/86 (4), for oranges Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1987/88 marketing year, the minimum prices to be paid to producers are hereby fixed at the levels set out below : (a) for oranges of the Biondo commune variety : (ECU/100 kg net) Spain Portugal Other Member States 9,89 7,62 11,20 1 OJ No L 324, 27 . 12 . 1969 , p. 21 . 0 OJ No L 103, 16 . 4 . 1984, p. 10 . 0 OJ No L 183 , 3 . 7 . 1987, p. 26 . (4) OJ No L 334, 27 . 11 . 1986, p. 1 . No L 278/50 Official Journal of the European Communities 1 . 10 . 87 (b) for blood oranges of the varieties : (ECU/100 kg net) Spain Portugal Other Member States Moro, Tarocco and Sanguinello 13,12 10,11 14,86 Sanguigno 10,21 7,88 11,57 2. These minimum prices shall be for goods ex-producers packing stations . Article 2 For the 1987/88 marketing year, the financial compensation . granted to processors is hereby fixed at the levels set out below : (a) for oranges of the Biondo commune variety : (ECU/100 kg net) Spain Portugal Other Member States 5,08 2,81 6,39 : (b) for blood oranges of the varieties : (ECU/100 kg -net) Spain Portugal Other Member States Moro, Tarocco \ and Sanguinello 8,31 - 5,30 10,05 Sanguigno 5,40 3,07 6,76 Article 3 The amounts referred to in Articles 1 and 2 shall apply to oranges which satisfy at least the minimum quality and size requirements laid down for Class III . Article 4 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1987 . For the Commission Frans ANDRIESSEN Vice-President